United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF THE NAVY,
PORTSMOUTH NAVAL SHIPYARD,
Portsmouth, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James G. Noucas Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1088
Issued: September 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 3, 2013 appellant, through his counsel, timely appealed the January 14, 2013
merit decision of the Office of Workers’ Compensation Programs (OWCP), which granted a
schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has greater than 26 percent impairment of the lungs.
FACTUAL HISTORY
Appellant, a 70-year-old retired quality assurance specialist, has an accepted occupational
disease claim for asbestosis which arose on or about October 12, 2004.2 By decision dated
1
2

5 U.S.C. §§ 8101-8193 (2006).
Appellant retired effective March 31, 2006.

February 15, 2012, OWCP granted a schedule award for 17 percent impairment of the lungs
(pulmonary system). The award covered a period of 26.52 weeks from December 5, 2008
through June 8, 2009.3 OWCP based its decision on the district medical adviser’s (DMA)
August 20, 2010 report, which found 17 percent pulmonary impairment under the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment(A.M.A.,
Guides) (2008).4
In a decision dated September 28, 2012, the Branch of Hearings & Review set aside the
February 15, 2012 schedule award. OWCP had incorrectly calculated the 17 percent award based
on impairment of a single lung (156 weeks) rather than both lungs (312 weeks).5 Additionally,
appellant submitted a March 20, 2012 pulmonary function study (PFS) and aMay 22, 2012
impairment rating from Dr. Stephen R. Gorman, an osteopath.Relying on appellant’s latest PFS
values, Dr. Gorman found 32 percent whole person impairment under Table 5-4, A.M.A., Guides
88 (6th ed. 2008). In light of OWCP’s miscalculation and the recent medical evidence submitted,
the hearing representative remanded the case for referral to the DMA.
In a report dated November 29, 2012, another DMA, Dr. Morley Slutsky, found 17
percent whole person impairment under Table 5-4, A.M.A., Guides 88 (6th ed. 2008). He
explained that the latest spirometry values (FEV1 and FVC) represented a class 2 pulmonary
dysfunction with a default (c) whole person rating of 17 percent. The DMA then converted his
17 percent whole person impairment to a 26.15 percent (organ/lung) respiratory impairment.
By decision dated January 14, 2013, OWCP found that appellant had 26 percent
respiratory impairment based on Dr. Slutsky’s (DMA) November 29, 2012 rating. The decision
noted that the award was for both lungs and that appellant had previously been compensated
$34,449.48 for impairment of one lung. OWCP indicatedthat the current award would be
adjusted to reflect the previous schedule award.
On or about January 15, 2013 OWCP disbursed payment of $22,729.98. It calculated
that appellant was entitled to receive $57,179.46 for the period March 20 to December 28, 2012
(40.56 weeks).6 That figure was reduced by the prior payment of $34,449.48, leaving a balance
owed of $22,729.98.
On appeal, counsel argues that OWCP once again improperly based its schedule award
on impairment of a single lung (156 weeks) rather than both lungs (312 weeks). Appellant’s
counsel also challenges OWCP’s reliance on Dr. Slutsky’s (DMA) impairment rating instead of
Dr. Gorman’s higher rating.

3
4

Appellant received a single payment of $34,449.48.
See Table 5-4, Pulmonary Dysfunction, A.M.A., Guides 88 (6th ed. 2008).

5

Assuming the accuracy of the DMA’s 17 percent impairment rating, appellant should have received 53.04
weeks’ compensation (.17 x 312) rather than 26.52 weeks.
6

OWCP paid appellant 13 percent impairment for each lung (20.28 weeks) based on the single lung rate of 156
weeks’ compensation.

2

LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.7 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.8 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).9
No schedule award is payable for a member, function or organ of the body that is not
specified in FECA or in the implementing regulations.10 The list of scheduled members includes
the eye, arm, hand, fingers, leg, foot and toes.11 Additionally, FECA specifically provides for
compensation for loss of hearing and loss of vision.12 By authority granted under FECA, the
Secretary of Labor expanded the list of scheduled members to include the breast, kidney, larynx,
lung, penis, testicle, tongue, ovary, uterus/cervix and vulva/vagina and skin.13
Impairment ratings for schedule awards include those conditions accepted by OWCP as
employment related and any preexisting permanent impairment of the same member or
function.14 If the employment-related injury has affected any residual usefulness in whole or in
part, a schedule award may be appropriate.15 There are no provisions for apportionment under
FECA.16
The procedure manual recognizes certain “special considerations” when evaluating
schedule awards.17 Impairment to the lungs falls within that category. Such impairment should
7
8

5 U.S.C. § 8107(c)(1).
20 C.F.R. § 10.404 (2012).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.6a (February 2013); seeFederal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter
3.700, Exhibit 1 (January 2010).
10

W.C., 59 ECAB 372, 374-75 (2008); Anna V. Burke, 57 ECAB 521, 523-24 (2006).

11

5 U.S.C. § 8107(c).

12

Id.

13

Id. at § 8107(c)(22); 20 C.F.R. § 10.404(b).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.5d (February 2013).
15

Id.

16

Id.

17

Supra note 14 at Chapter 2.808.5(c)(1).

3

be evaluated in accordance with the A.M.A., Guides insofar as possible. The procedure manual
specifies that the “percentage of ‘whole man’ impairment will be multiplied by 312 weeks (twice
the award for loss of function of one lung) to obtain the number of weeks payable, all such
awards will be based on the loss of use of both lungs.”18
ANALYSIS
Both Dr. Slutsky (DMA) and Dr. Gorman rated appellant’s pulmonary dysfunction under
Table 5-4, A.M.A., Guides 88 (6th ed. 2008). Both physicians relied on appellant’s latest PFS
dated March 20, 2012. The difference between Dr. Slutsky’s 17 percent whole person
impairment rating (class 2, grade c) and Dr. Gorman’s 32 percent whole person rating (class 3,
grade c) is that the DMA relied on the postbronchodilator spirometry results and Dr. Gorman
relied on the prebronchodilator results.
The DMA explained that the postbronchodilator values reflect the final permanent
respiratory impairment after optimal therapy and that ratings under the A.M.A., Guides are
performed only after optimal therapy. He cited section 5.6(b), A.M.A., Guides 89 (6th ed. 2008)
as justification for his reliance on the March 20, 2012 postbronchodilator values. However, this
section pertains to the evaluation of asthma under Table 5-5, A.M.A., Guides 90 (6th ed. 2008).
While Table 5-5 (Asthma) clearly references postbronchodilator values, Table 5-4 (Pulmonary
Dysfunction) does not.
Once OWCP undertakes development of the record, it must do a complete job in
procuring medical evidence that will resolve the relevant issues in the case.19 Accordingly, the
case shall be remanded for clarification as to why appellant’s postbronchodilator values are
purportedly a better indicator of pulmonary dysfunction under Table 5-4, A.M.A., Guides 88 (6th
ed. 2008).
The Board also finds that OWCP improperly calculated appellant’s schedule award based
on loss of function of one lung (156 weeks).20 Moreover, OWCP should have based the award
on the calculated “whole person” impairment rating under Table 5-4, A.M.A., Guides 88 (6th ed.
2008). The DMA’s conversion from 17 percent whole person impairment to 26 percent “organ”
impairment was unwarranted.The case will be remanded for further development. After OWCP
has developed the case record to the extent it deems necessary, a de novo decision shall be
issued.
CONCLUSION
The case is not in posture for decision.

18

Id.

19

Richard F. Williams, 55 ECAB 343, 346 (2004).

20

5 U.S.C. § 8107(c)(22); 20 C.F.R. § 10.404(b).

4

ORDER
IT IS HEREBY ORDERED THAT the January 14, 2013 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: September 13, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

